                  Case 20-11558-KBO       Doc 1150      Filed 11/04/20      Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                            Chapter 11

    24 HOUR FITNESS                                   Case No. 20-11558 (KBO)
    WORLDWIDE, INC., et al.,
                                                      Related to Docket Nos. 1145 & 1147
                           Debtors.1


                   ORDER DENYING DEBTORS’ MOTION TO SHORTEN
                  NOTICE AND SCHEDULE HEARING WITH RESPECT TO
                MOTION OF DEBTORS FOR ORDER (I) APPROVING RIGHTS
             OFFERING PROCEDURES AND RELATED FORMS, (II) AUTHORIZING
             DEBTORS TO CONDUCT RIGHTS OFFERING IN CONNECTION WITH
             DEBTORS’ PLAN OF REORGANIZATION, (III) AUTHORIZING ENTRY
              INTO BACKSTOP COMMITMENT AGREEMENT, (IV) APPROVING
             OBLIGATIONS THEREUNDER, AND (V) GRANTING RELATED RELIEF

             Upon consideration of the motion [Docket No. 1145] (the “Motion to Shorten”) of the

above-captioned debtors and debtors-in-possession for entry of an order, pursuant to Bankruptcy

Rule 9006(c) and Local Rule 9006-1(e), shortening notice and objection periods regarding the

Rights Offering Motion (as defined in the Motion to Shorten) and the formal objection to the

Motion to Shorten submitted by the Official Committee of Unsecured Creditors; the Court finding

that it has jurisdiction over the Motion to Shorten under 28 U.S.C. § 1334 and that the Motion to

Shorten is a core proceeding under 28 U.S.C. § 157(b)(2); IT IS HEREBY ORDERED THAT:

             1.    The Motion to Shorten is denied.




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, as applicable, are 24 Hour Holdings II LLC (N/A); 24 Hour Fitness Worldwide, Inc.
(5690); 24 Hour Fitness United States, Inc. (8376); 24 Hour Fitness USA, Inc. (9899); 24 Hour Fitness
Holdings LLC (8902); 24 San Francisco LLC (3542); 24 New York LLC (7033); 24 Denver LLC (6644);
RS FIT Holdings LLC (3064); RS FIT CA LLC (7007); and RS FIT NW LLC (9372). The Debtors’
corporate headquarters and service address is 12647 Alcosta Blvd., Suite 500, San Ramon, CA 94583.
            Case 20-11558-KBO         Doc 1150      Filed 11/04/20     Page 2 of 2




       2.     The Rights Offering Motion shall be heard on November 16, 2020 at 1:00 p.m.

(prevailing Eastern time).

       3.     Objections to the relief requested in Rights Offering Motion, if any, shall be filed

on or before November 9, 2020.



Dated: November 4, 2020
Wilmington, Delaware                                Karen B. Owens
                                                    United States Bankruptcy Judge




                                               2
